Name: 90/153/EEC: Council Decision of 26 February 1990 on the conclusion of a protocol on financial and technical cooperation between the European Economic Community and the Republic of Cyprus
 Type: Decision
 Subject Matter: nan
 Date Published: 1990-03-29

 Avis juridique important|31990D015390/153/EEC: Council Decision of 26 February 1990 on the conclusion of a protocol on financial and technical cooperation between the European Economic Community and the Republic of Cyprus Official Journal L 082 , 29/03/1990 P. 0032*****COUNCIL DECISION of 26 February 1990 on the conclusion of a protocol on financial and technical cooperation between the European Economic Community and the Republic of Cyprus (90/153/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the assent of the European Parliament (1), Whereas the protocol on financial and technical cooperation between the European Economic Community and the Republic of Cyprus should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol on financial and technical cooperation between the European Economic Community and the Republic of Cyprus is hereby approved on behalf of the Community. The next of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 21 of the Protocol (2). Article 3 This Decision shall take effect on the day following its publication in the Official Journal of the European Communities. Done at Brussels, 26 February 1990. For the Council The President M. SMITH (1) OJ No C 68, 19. 3. 1990. (2) The date of the entry into force of the Protocol will be published in the Official Journal of the European Communities by the Secretariat General of the Council.